DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “controller” (claims 1 and 2); the “connection part” (claim 3); the “detection sensor” (claim 7); the “shutdown valve” (claim 7); and the “outlet” (claim 10) must be shown or the feature(s) canceled from the claim(s).  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "610" and "500" have both been used to designate an elongated, pointed rectangle, while the remaining elongated, pointed rectangles are not identified. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “600” has been used to designate both a reliquefaction module and a heat exchanger. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because it is not clear to what reference numerals 100, 300 and 600 are referring to. That is, the numbers need to have arrows and/or bracketing (→ { ). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For example, it is not clear how the simulation module is constructed, powered and/or operated. The instant application only mentions the simulation modules in passing ([0028], [0108], [0109], [0110], [0117], [0146]). And according to figure 2, there does not appear that the simulation modules (400) are connected to any type of control which is explicitly not shown. Further, it is not clear exactly what constitutes a “maritime situation”. Are there any limits, ranges and/or thresholds? Further, it is not clear what constitutes a “detection sensor” other than what is described in the instant application ([0023], [0102], [0103], [0104], (not shown in figures). Additionally, it is not clear what constitutes an “abnormal situation” other than what is described in the instant application ([0022], [0023], [0100], [0104], [0106]). Are there any limits, ranges and/or thresholds? 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 merely describes the functionality of the controller.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
UN-SUNG KIM et al.; Offloading Operability of Small Scale AG FLNG With Side-By-Side Moored Small Scale LNG Carrier in Offshore West Africa, the 36th International Conference on Ocean, Offshore and Arctic Engineering OMAE, 017, pp.1-11.; provided to the Office by Applicant in an IDS) and 
ONG-WOO JUNG et al.; Experimental Study on Floating LNG Bunkering Terminal for Assessment of Loading and Offloading Performance, Journal of Ocean Engineering and Technology, 2018, pp. 51-61, Vol. 32, No. 1.; provided to the Office by Applicant in an IDS) 
Re. claim 1: Insofar as the claims are understood Kim discloses an LNG bunkering equipment test and evaluation system (a test and evaluation system of an LNG loading arm), comprising: a storage tank module (a small scale floating LNG production system, SSFLNG) that stores liquefied natural gas; a bunkering module (a small scale LNG carrier, SSLNGC) that receives the liquefied natural gas stored in the storage tank module (SSFLNG) and performs bunkering; and a supply module (an offloading system) that connects the storage tank module (SSFLNG) and the bunkering module (SSLNGC) and supplies the liquefied natural gas stored in the storage tank module (SSFLNG) to the bunkering module (SSLNGC), wherein the supply module (the offloading system) comprises a supply line (an LNG loading arm) which is installed on one side of the storage tank module (SSFLNG) and is a passage through which discharged liquefied natural gas is transferred to the bunkering module (SSLNGC) (see pages 1 to 3; and figures 2 and 5). 
Kim does not particularly disclose a simulation module which is provided at the bottom portions of the bunkering module and the supply module and imparts motion to the bunkering module and the supply module so as to simulate various sea conditions, and a control module which controls the operation of the simulation module  and wherein the supply module comprises at least one pump which discharges the liquefied natural gas stored in the storage tank module to the outside. 
Jung teaches an ocean engineering basin in which model tests of a floating bunkering terminal (FLBT) and an LNG bunkering shuttle (LNG-BS) are conducted; and a model test being performed by selecting wave conditions in the ocean engineering basin (see pages 52 and 54; and figure 1). 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Kim so as to include the simulation capability of Jung. This would enable Kim to expand the testing capabilities and hence the utility of its test and evaluation system. 
It would have been further obvious to one of ordinary skill in the art to provide one or more pumps to transfer LNG from an SSFLNG to an SSLNGC through an LNG loading arm (see page 3; and figure 2). 
Re. claim 2:  Jung discloses wherein an FLBT and an LNG-BS move in six degrees of freedom in the model test (see page 55; and figure 6). 
Re. claim 3: Kim discloses a loading arm having a connection flange formed therein (see page 3; and figure 2). 
Re. claim 4: Jung discloses wherein an FLBT receives LNG from an LNG carrier (LNGC), and offloads the LNG to an LNG-BS (see page 51; and figure 1). 
Re. claim 5: Jung discloses a loading arm and manifold located between an FLBT and an LNGBS (see page 55, table 5; and figure 7). 

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Jung as applied to claim 4 above, and further in view of Published Korean Patent Application No. KR20150068062A (Kim ‘062; provided to the Office by Applicant in an IDS).  
Re. claims 6 and 7: The combination of Kim and Jung does not particularly disclose the provision of a valve and a controller therefore. Kim ‘062 teaches a fuel supply pipe (120) of an LNG bunkering ship that has a valve installed on a connecting member (121) so as to start and stop the supply of an LNG fuel (see paragraphs [0049] and [0050]; and figure 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the combination of Kim and Jung with one or more valves that control the flow of liquid through the test and evaluation system.

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Jung as applied to claim 1 above, and further in view of Published Korean Patent Application No. KR20150080088A (Heo/HYUNDAI HEAVY IND CO LTD; provided to the Office by Applicant in an IDS).  
Re. claim 8: The combination of Kim and Jung does not particularly disclose reliquefication and transfer of evaporated vapor to a storage tank. Heo teaches wherein boil-off gas leaking from a liquefied gas storage tank (440) of a ship (480) is re-liquefied in a first heat exchanger (450a) and is returned to a liquefied gas storage tank (415) of a bunkering ship (470) (see paragraphs [0101] and [0102]; and figure 4). It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide the combination of Kim and Jung with the boil-off gas recapture of Heo. One would have been motivated to make such a modification because it would increase the efficiency of the system by not exhausting the boil-off gas into the atmosphere.
Re. claims 9 and 10: The above combination of Kim and Jung does not particularly disclose the use of nitrogen gas as a refrigerant and passing the reliquefied vapor through a heat exchanger. Heo teaches wherein boil-off gas and liquefied nitrogen exchange heat in a first heat exchanger (450a) (see paragraphs [0101] and [0102]; and figure 4). It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide the combination of Kim and Jung with the boil-off gas recapture of Heo. One would have been motivated to make such a modification because it would increase the efficiency of the system by not exhausting the boil-off gas into the atmosphere.
Re. claim 11: The combination of Kim and Jung does not specifically disclose the provision of a carburetor that is configured to generate evaporated vapor and transfer the evaporated vapor to be reliquefied. However, this would have been an obvious modification because carburetors are known to vaporize liquid and carburetors are common to the art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
1.) U.S. Patent Application Publication No. 2004/0182090 (Feger), which discloses a gas transfer system. 
2.) U.S. Patent Application Publication No. 2016/0116376 (Roodenburg), which discloses a simulating test rig. 
3.) U.S. Patent Application Publication No. 2016/0148526 (Morris et al.), which discloses a simulation device. 
4.) U.S. Patent Application Publication No. 2019/0024847 (Hutchins et al.), which discloses a fuel gas system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758. The examiner can normally be reached Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753